PER CURIAM
Petitioner, an inmate of the Oregon State Penitentiary, seeks review of a final order of the Superintendent that found that he had engaged in sexual activity in violation of OAR 291-105-015(8). Another inmate complained that petitioner had hit him and forced him to engage in sexual activity. Petitioner was charged with assault, disrespect for another, violation of an order and sexual activity. At a hearing, he denied all charges and requested that he be given a polygraph test. During the polygraph examination, he denied hitting the other inmate and forcing him to engage in sexual activity, but admitted that he had engaged in consensual sexual activity. The polygraph operator characterized his responses as truthful. The test results were admitted at the next hearing. Petitioner again admitted, and the hearings officer found, that he had engaged in consensual sexual activity; the hearings officer recommended dismissal of the other disciplinary charges. The Superintendent approved the findings and recommendations.
Petitioner challenges admission of the polygraph results. Although the hearings officer appeared to have relied on the results to support the findings, petitioner admitted that he had committed the sexual act from which the disciplinary violation charge arose. Even without the polygraph results, there was uncontroverted evidence to support the hearings officer’s findings and any error in admitting the polygraph evidence was harmless.
Affirmed.